        Case 2:16-cv-00260-RFB-VCF Document 46 Filed 10/05/18 Page 1 of 3



 1 Michael J. McCue                                              Kurt R. Bonds
   Nevada State Bar No. 0488                                     Adam R. Knecht
 2 Meng Zhong                                                    ALVERSON, TAYLOR, MORTENSEN
   Nevada State Bar No. 12145                                    & SANDERS
 3 LEWIS ROCA ROTHGERBER CHRISTIE LLP                            6605 Grand Montecito Pkwy., Suite 200
   3993 Howard Hughes Pkwy, Suite 600                            Las Vegas, NV 89149
 4 Las Vegas, NV 89169-5996                                      Tel: 702-384-7000
   Tel: 702.949.8200                                             E-mail: efile@alversontaylor.com
 5 E-mail: mmccue@lrrc.com
   E-mail: mzhong@lrrc.com                                       Kevin N. Malek
 6                                                               MALEK MOSS PLLC
   John M. Desmarais (admitted pro hac vice)                     340 Madison Avenue, 19th Floor
 7 Michael P. Stadnick (admitted pro hac vice)                   New York, NY 10173
   Ameet A. Modi (admitted pro hac vice)                         Tel: 212-812-1491
 8 Kerri-Ann Limbeek (admitted pro hac vice)                     E-mail: kevin.malek@malekmoss.com
   DESMARAIS LLP
 9 230 Park Avenue                                               Attorneys for Plaintiff Voip-Pal.com, Inc.
   New York, NY 10169
10 Tel: (212) 351-3400
   E-mail: jdesmarais@desmaraisllp.com
11 E-mail: mstadnick@ desmaraisllp.com
   E-mail: amodi@desmaraisllp.com
12 E-mail: klimbeek@desmaraisllp.com

13 Attorneys for Defendant Apple Inc.

14
                                   UNITED STATES DISTRICT COURT
15                                      DISTRICT OF NEVADA
16

17     VOIP-PAL.COM, INC.,                                     Case No. 2:16-cv-00260-RFB-VCF
18             Plaintiff,                                      STIPULATION AND ORDER
                                                               TRANSFERRING THE CASE TO
19     v.                                                      THE NORTHERN DISTRICT OF
                                                               CALIFORNIA
20     APPLE INC.,
21             Defendant.
22

23          Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) and Defendant Apple Inc. (“Apple”) agree and

24   stipulate as follows:

25          WHEREAS VoIP-Pal filed a separate lawsuit against Cellco Partnership d/b/a Verizon

26   Wireless (“Verizon”) in this District asserting the same patents as are asserted in this litigation. Voip-

27   Pal.com, Inc. v. Cellco Partnership d/b/a Verizon Wireless, No. 2:16-cv-00271-RCJ-VCF (D. Nev.);

28
     STIPULATION AND ORDER TRANSFERRING CASE             1                           Case No. 2:16-cv-00260-RFB-VCF
           Case 2:16-cv-00260-RFB-VCF Document 46 Filed 10/05/18 Page 2 of 3



 1            WHEREAS Verizon filed on August 17, 2018 a Motion to Transfer Venue to the Northern
 2   District of California Pursuant to 28 U.S.C. § 1404(a), Dkt. No. 72 in the Verizon case. The Motion
 3   to Transfer is fully briefed as of September 11, 2018. VoIP-Pal no longer opposes Verizon’s Motion
 4   to Transfer and the Verizon case was transferred to the Northern District of California on October 1,
 5   2018;
 6            WHEREAS VoIP-Pal filed a separate lawsuit against Twitter, Inc. in this District asserting
 7   the same patents as this litigation. Voip-Pal.com, Inc. v. Twitter, Inc., No. 2:16-cv-02338-RFB-CWH
 8   (D. Nev.). The Twitter case was transferred to the Northern District of California on July 23, 2018;
 9            WHEREAS Voip-Pal has also filed this lawsuit against Apple and separate lawsuits against
10   Apple, AT&T Corp. and Amazon.com, Inc. in this District. VoIP-Pal.com, Inc. v. Apple, Inc., Case
11   No. 2:16-cv-00260-RFB-VCF (D. Nev.); VoIP-Pal.com, Inc. v. Apple, Inc., Case No. 2:18-cv-
12   00953-RFB-GWF (D. Nev.) (“2018 Apple case”); VoIP-Pal.com, Inc. v. AT&T, Inc., No. 2:18-cv-
13   01129-RCJ (D. Nev.); Voip-Pal.com, Inc. v. Amazon.com, Inc. et al., No. 2:18-cv-01076-MMD-
14   VCF (D. Nev.). The cases involve similar allegations as this case. Voip-Pal consents to transfer of
15   this case, and has consented to transfer of the 2018 Apple case and the AT&T Corp. and
16   Amazon.com, Inc. cases, to the Northern District of California.
17            IT IS HEREBY STIPULATED that this case is transferred to the United States District Court
18   for the Northern District of California. The Clerk of Court shall close this case in this District.
19            This Stipulation is filed in good faith and is not intended to cause unnecessary delay. The
20   convenience of the parties and witnesses favors transfer to the Northern District of California. And
21   because the Twitter and Verizon cases were transferred to California, and Voip-Pal consents to
22   transfer of the 2018 Apple case and the AT&T Corp. and Amazon.com, Inc. cases, it would be
23   ///
24   ///
25   ///
26   ///
27   ///
28
     STIPULATION AND ORDER TRANSFERRING CASE             2                           Case No. 2:16-cv-00260-RFB-VCF
        Case 2:16-cv-00260-RFB-VCF Document 46 Filed 10/05/18 Page 3 of 3



 1   efficient for the parties and the Court to also transfer this case. There is thus good cause to transfer
 2   the case to the Northern District of California.
 3
     Dated: October 4, 2018                             Dated: October 4, 2018
 4
     ALVERSON, TAYLOR,                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
     MORTENSEN & SANDERS
 6                                                      By: /s/ Michael J. McCue
     By: /s/ Kevin N. Malek                             Michael J. McCue
 7   Kurt R. Bonds                                      Nevada State Bar No. 0488
     Nevada Bar No. 6228                                Meng Zhong
 8                                                      Nevada State Bar No. 12145
     Adam R. Knecht
     Nevada Bar No. 13166                               3993 Howard Hughes Pkwy, Suite 600
 9                                                      Las Vegas, NV 89169-5996
     7401 W. Charleston Boulevard                       Tel: 702.949.8200
10   Las Vegas, NV 89117                                E-mail: mmccue@lrrc.com
     (702) 384-7000                                     E-mail: mzhong@lrrc.com
11   efile@alversontaylor.com
                                                        DESMARAIS LLP
12                                                      John M. Desmarais (admitted pro hac vice)
     MALEK MOSS PLLC
                                                        Michael P. Stadnick (admitted pro hac vice)
13   Kevin N. Malek (Admitted Pro Hac Vice)             Ameet A. Modi (admitted pro hac vice)
     340 Madison Avenue, FL 19                          Kerri-Ann Limbeek (admitted pro hac vice)
14   New York, New York 10173                           230 Park Avenue
     (212) 812-1491                                     New York, NY 10169
15                                                      Tel: (212) 351-3400
      kevin.malek@malekmoss.com
                                                        E-mail: jdesmarais@desmaraisllp.com
16                                                      E-mail: mstadnick@desmaraisllp.com
     Attorneys for Plaintiff Voip-Pal.com, Inc.
                                                        E-mail: amodi@desmaraisllp.com
17                                                      E-mail: klimbeek@desmaraisllp.com
18                                                      Attorneys for Defendant Apple Inc.
19

20

21                                                 IT IS SO ORDERED:
22
                                                   __________________________________
23                                                 RICHARD F. BOULWARE, II
24                                                 UNITED STATES DISTRICT JUDGE

25                                                 DATED: October 5, 2018.

26

27

28
     STIPULATION AND ORDER TRANSFERRING CASE               3                         Case No. 2:16-cv-00260-RFB-VCF
